The defendant was tried in a District Court for leaving the scene of a personal injury accident (G. L. c. 90, § 24[2]); the judge found “sufficient facts to warrant a finding of guilt,” imposed a small victim-witness fee, and continued the case for ninety days, at the end of which the case was dismissed. The defendant appeals from the finding of sufficient facts.
The appeal must be dismissed. The finding of sufficient facts is not an appealable order. In a criminal case the judgment is the sentence. Commonwealth v. Dascalakis, 246 Mass. 12, 19 (1923). Commonwealth v. Locke, 338 Mass. 682, 684 (1959). Massachusetts Rules of Appellate Procedure 4(b), 378 Mass. 929 (1979), allows an appeal to be filed “within thirty days after the verdict or finding of guilt or within thirty days after imposition of sentence”; but the purpose of the first phrase, as the Reporters’ Notes to Mass.R.A.P. (4)(b), Mass. Ann. Laws, Rules of Appellate Procedure at 40 (Law. Co-op. 1979), explain, is to avoid invalidating, as premature, appeals filed between verdict or finding and sentencing. The subsequent order of dismissal is a final, appeal-able order, but it is not the order appealed from, nor is the defendant aggrieved thereby.

Appeal dismissed.